UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington.D.C.20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number 001-08048 TII NETWORK TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Delaware 66-0328885 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 141 Rodeo Drive, Edgewood, New York 11717 (Address of principal executive offices) (Zip Code) (631) 789-5000 (Registrant’s telephone number, including area code) Securities registered under Section 12(b) of the Exchange Act: Title of each class Name of exchange on which registered Common Stock, $0.01 par value The NASDAQ Stock Market LLC Securities registered under Section 12(g) of the Exchange Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yeso No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act. Yeso No x Indicate by check mark whether the registrant (l) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso Noo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting company x Indicate by check mark whether the Registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yeso No x The aggregate market value of the voting stock and non-voting common equity of the registrant outstanding as of June 30, 2010, the last business day of the registrant’s most recently completed second quarter, held by non-affiliates of the registrant was approximately $21,200,000.While such market value excludes the market value of shares that may be deemed beneficially owned by executive officers and directors, this should not be construed as indicating that all such persons are affiliates. The number of shares of the Common Stock of the registrant outstanding as of March 29, 2011 was 14,625,535. DOCUMENTS INCORPORATED BY REFERENCE Portions of the registrant’s Proxy Statement relating to its 2011 Annual Meeting of Stockholders are incorporated by reference into Part III of this Report. 2 TII NETWORK TECHNOLOGIES, INC. AND SUBSIDIARIES TABLE OF CONTENTS PART I PAGE Item 1 Business 6 Item 1A Risk Factors 13 Item 1B Unresolved Staff Comments 18 Item 2 Properties 18 Item 3 Legal Proceedings 18 Item 4 Removed and Reserved 18 PART II Item 5 Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 19 Item 6 Selected Financial Data 19 Item 7 Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 7A Quantitative and Qualitative Disclosures About Market Risks 27 Item 8 Financial Statements and Supplementary Data 28 Item 9 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 51 Item 9A Controls and Procedures 51 Item 9B Other Information 51 PART III Item 10 Directors, Executive Officers and Corporate Governance * Item 11 Executive Compensation * Item 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters * Item 13 Certain Relationships and Related Transactions, and Director Independence * Item 14 Principal Accounting Fees and Services * PART IV Item 15 Exhibits and Financial Statement Schedules 52 * The information required by Part III (Items 10, 11, 12, 13 and 14) of Form 10-K is incorporated herein by reference to the information called for by those items which will be contained in our Proxy Statement to be filed pursuant to Regulation 14A of the Securities Exchange Act of 1934 with respect to our 2011 Annual Meeting of Stockholders.Notwithstanding the foregoing, information appearing in the section “Audit Committee Report” in our Proxy Statement shall not be deemed to be incorporated by reference in this Report. 3 Forward-Looking Statements Certain statements in this Annual Report on Form 10-K are "forward-looking statements" within the meaning of the Private Securities Litigation Reform Act of 1995.When used in this Report, words such as "may," "should," "seek," "believe," "expect," "anticipate," "estimate," "project," "intend," "strategy" and similar expressions are intended to identify forward-looking statements regarding events, conditions and financial trends that may affect our future plans, operations, business strategies, operating results and financial position. Forward-looking statements are subject to a number of known and unknown risks and uncertainties that could cause our actual results, performance or achievements to differ materially from those described or implied in the forward-looking statements as a result of several factors, including, but not limited to, those factors discussed below and elsewhere in this document.We undertake no obligation to update any forward-looking statement to reflect events after the date of this Report. Among those factors are: ● exposure to increases in the cost of our products, including increases in the cost of our petroleum-based plastic products and precious metals (see “Business – Manufacturing” and “Business – Raw Materials”); ● general economic and business conditions, especially as they pertain to the telecommunications industry; ● potential changes in customers’ spending and purchasing policies and practices, which are effected by customers’ internal budgetary allotments that have been, and may continue to be, impacted by the current economic climate (see “Business – Marketing and Sales”); ● pressures from customers to reduce pricing without achieving a commensurate reduction in costs (see “Business – Marketing and Sales” and “Business – Manufacturing”); ● our ability to market and sell products to new markets beyond our principal copper-based telephone operating company (“Telco”) market (see “Business – Marketing and Sales”) which has been declining over the last several years, due principally to the impact of alternate technologies (see “Business – Competition”); ● our ability to timely develop products and adapt our products to address technological changes, including changes in our principal market (see “Business – Products” and “Business – Product Development”); ● the ability of our contract manufacturer to obtain raw materials and components used in manufacturing our products (see “Business – Raw Materials”); ● competition in our principal market and new markets into which we have been seeking to expand (see “Business – Competition”); ● our dependence on, and ability to retain, our “as-ordered” general supply agreements with certain of our principal customers and our ability to win new contracts (see “Business – Marketing and Sales”); ● our dependence on third parties for certain product development (see “Business – Product Development”); ● our dependence on products and product components from our China and Mexico contract manufacturer, including on-time delivery that could be interrupted as a result of third party labor disputes, political factors or shipping disruptions, quality control and exposure to changes in costs, including wages, and changes in the valuation of the Chinese Yuan and Mexican Peso; (see “Business – Manufacturing”); ● weather and similar conditions, including the effect of typhoons or hurricanes on our contract manufacturer’s facilities in China and Mexico, which can disrupt production (see “Business – Manufacturing” and “Business – Seasonality”); ● the effect of hurricanes in the United States which can effect the demand for our products and the effect of harsh winter conditions in the United States which can temporarily disrupt the installation of certain of our products by Telcos; (see “Business – Manufacturing” and “Business – Seasonality”); ● our ability to attract and retain technologically qualified personnel (see “Business – Product Development”); and ● the availability of financing on satisfactory terms (see Item 7, “Management’s Discussion and Analysis of Financial Condition and Results of Operations”). Relating to our Recent Acquisitions: • our ability to successfully complete the integration of our recently acquired businesses, including their products, sales forces and employees into our business; • our ability to retain the general supply agreements of the acquired Copper Products Division with two significant customers; • our ability to penetrate the markets and customers of the acquired products with our products, and to penetrate our existing markets with the recently acquired products; 4 • our ability to execute our plans with our contract manufacturer to improve gross margins of the products of the acquired Copper Products Division; • the stability of the Pound Sterling and Mexican Peso relative to the U.S. dollar exchange rate (see “Business – International Markets” and Item 7A, “Quantitative and Qualitative Disclosures About Market Risks:”). We undertake no obligation to update any forward-looking statement to reflect events after the date of this Report. 5 PART I ITEM 1.
